DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed on 10/23/2020, is acknowledged.

3.  Claims 1-19 are pending and being acted upon presently.

4.  Claim 11 is objected to because the composition in the independent claim 1 is an antibody, it is not clear what the antibody of claim 1 is now  anticancer agent or an anti-inflammatory. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Species Election

4.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


(i) Applicant is required to elect whether the  composition further comprising an anti-cancer agent or an anti-inflammatory agent or not such as the one recited in claim 11. If applicant elects a composition with an anti-cancer agent or an anti-inflammatory agent, then Applicant is required to elect an ultimate agent for an altimeter disease  (e.g., skin cancer, thyroid cancer, pulmonary fibrosis or infectious disease) such as the one recited in claims 13-14.

(ii) Applicant is required to elect a particular an anti-S100A8/A9 antibody comprising 6 CDRs (e.g., antibody No. 45 comprising VH CDR1-3 of SEQ ID NOs: 7-9 and VL CDR1-3 of SEQ ID NOs:22-24 ,  antibody No. 85 comprising VHCDR1-3 of SEQ ID Nos: 10-12 and VL CDR1-3 of SEQ ID NO: 25-27 or antibody No. 235 comprising VHCDR1-3 of SEQ ID Nos: 13-15 and VL CDR1-3 of SEQ ID NO: 28-30) such as the one recited in claims 5-10 and 19. 

These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.  These Species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

5.  The inventions don not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The invention was found to have no special technical feature that defined the contribution over the prior art of Ikemoto et al (Clinical Chemistry 49:4, 594-600, 2003) (see entire document).

Ikemoto teaches 16 anti-MRP8/14 (aka. S100A8/A9) complex monoclonal antibodies including Mo1B12, Mo2B9, Mo3D2, and Mo3F3.  Ikemoto teaches that antibodies Mo2B9 and Mo3D2 specificities for MRP8/14 complex.  Mo2B9 and Mo3D2 revealed a single band, indicating the specificity of these antibodies for the MRP8/14 complex (Fig. 1A, lanes 2 and 3). The reactivity of Mo2B9 with MRP8/14 was a little stronger than that of Mo3D2.  (see page 596, under results and Fig.1 and Fig. 2).  Further, Ikemoto teaches that the first antibodies (Mo1B12, Mo2B9, Mo3D2, and Mo3F3), adequately diluted (i.e., composition), were used to examine their specificities for the MRP8/14 complex (see page 595, right col., under Production of Monoclonal . . .).   The diluted antibody solution would appear to be 2 mg/rat) (described in Ikemoto 2003) was directly injected into the blood stream from a tail blood vessel in rats treated with the S100A8/A9 complex at each time point of 1.0 h or 3.5 h after the administration of LPS (see sections 2.5, 3.4, and 4).   Ikemoto-2007 concluded that the S100A8/A9 complex may be a self-defense factor in protecting host cells or tissues from excessive attack of oxidizing agents, such as super oxide anion and NOx, produced by activated myeloid-derived leukocytes. Non-covalent binding of the S100A8/A9 with pro-inflammatory cytokines may suppress the activation of myeloid-derived leukocytes (see last ¶).


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

These species are distinct because the pathological conditions differ in etiologies and therapeutic endpoints, and represent patentably distinct subject matter.

Applicant is required under 35 U.S.C 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

 
6.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 27, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644